—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau *549County (McCaffrey, J.), dated September 18, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The defendant made a prima facie showing on its motion for summary judgment dismissing the complaint that it was not negligent in its supervision of the infant plaintiff and/or in failing to stop her from playing on certain pieces of playground equipment while wearing an adult’s bicycling glove (see, Cordaro v Union Free School Dist. No. 22, 14 AD2d 804, affd 11 NY2d 1038; Miller v Board of Educ., 249 App Div 738; see generally, Mirand v City of New York, 84 NY2d 44). The plaintiffs’ opposition to the motion, including the affidavit of their purported expert, was insufficient to raise a factual question requiring a trial of the matter. Thus, the defendant’s motion for summary judgment was properly granted (see generally, Alvarez v Prospect Hosp., 68 NY2d 320; cf., Hunt v Board of Educ., 43 AD2d 397).
We note that no expert testimony was needed to establish the degree or kind of supervision required (see, Fortunato v Dover Union Free School Dist., 224 AD2d 658).
The plaintiffs’ remaining contentions are without merit. O’Brien, J. P., Florio, McGinity and Luciano, JJ., concur.